Citation Nr: 9931806	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  96-24 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cause of death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from November 1940 to August 1945.  The Board of 
Veterans' Appeals (Board) previously remanded this matter in 
July 1997 for further development and adjudication.

As will be shown more fully below, the Board has determined 
that remand is again warranted for further medical 
development as to the appellant's claim for DIC benefits 
pursuant to 38 U.S.C.A. § 1151.  Since that development may 
provide evidence pertinent to the evaluation of the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for cause of death, 
consideration of that issue will be deferred pending this 
development.


REMAND

The Board has reviewed the record and notes that the regional 
office (RO) diligently accomplished almost all of the actions 
requested in its previous remand.  However, with respect to 
the task of obtaining the veteran's July 1983 terminal 
treatment records, it becomes apparent from the record that 
the RO assumed that these records were Department of Veterans 
Affairs (VA) records.  More specifically, it is noted that 
these records were included in the RO's request for records 
from the Albuquerque, New Mexico VA Medical Center, dated in 
August 1997.  In fact, the veteran's death certificate 
reflects that his terminal treatment occurred at Gerald 
Champion Memorial Hospital, which is presumably a private 
medical facility located in Alamogordo, New Mexico.  The 
record does not reflect a request for records from this 
facility.  In retrospect, the Board regrets that this point 
was not made clearer in the July 1997 remand.  By listing 
this task with other actions relating to obtaining VA 
records, the Board inadvertently may have contributed to this 
problem by lulling the RO adjudicators into the belief that 
the terminal hospitalization was at a VA facility.  Whatever 
the circumstances of this misstep, the Board finds that 
remand is again warranted for further evidentiary 
development.  Stegall v. West, 11 Vet. App. 268 (1998).

While this case is again in remand status, the Board would 
like to point out that its preliminary review of the record 
since its previous remand still does not reveal that the 
appellant has provided evidence necessary to establish well-
grounded claims with respect to any claim on appeal.  As a 
result, the Board will again take the opportunity to advise 
her of the law and evidence necessary to establish 
entitlement to the benefits sought on appeal.  

38 U.S.C.A. § 1151 provides, in pertinent part, that where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for cause of death, the Board must admonish the 
appellant that should she continue to desire to pursue such a 
claim, the United States Court of Appeals for Veterans Claims 
(known as the United Stated Court of Veterans Appeals prior 
to March 1, 1999, hereafter "the Court") has held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required."  
Grottveit v. Brown, 5 Vet. App. 93 (1993).  The Court has 
further held that a lay person can provide probative eye-
witness evidence of visible symptoms, however, a lay person 
can not provide probative evidence as to matters which 
require specialized medical knowledge acquired through 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, since the appellant is not 
competent to render a medical opinion as to the relationship, 
if any, between a disorder related to service, and the acute 
myocardial infarction which caused the veteran's death, the 
appellant must provide medical evidence of this relationship.  
The Board notes that at this point in time, the record still 
does not contain any such evidence.

With respect to the appellant's claim for dependency and 
indemnity compensation benefits pursuant to 38 U.S.C.A. § 
1151, the Board must advise her that a preliminary review of 
the record indicates that she will face hurdles similar to 
those noted above.  Under the controlling law and 
regulations, ultimately there must be demonstrated some nexus 
between care, or perhaps lack of care by VA, and injury or 
death of the veteran.  While that nexus does not currently 
require fault or negligence, the law and the decisions of the 
Court require that there must be competent medical evidence 
establishing that relationship.  Under the law and the 
decisions of the Court, it is the obligation of the appellant 
to come forth with such evidence.  Appellant's testimony or 
statements concerning her contentions as to alleged 
deficiencies in care, as lay assertions, can not meet these 
requirements since she is not competent to provide evidence 
establishing a link between the alleged deficiencies and 
injury or death.  In making these observations the Board is 
not prejudging her claim, but is underscoring for the 
appellant very important matters she needs to consider, 
perhaps with aid of her representative, in order to permit 
her to prevail on her claim for benefits.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant should again be 
permitted to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Medical evidence or 
opinion of a relationship between the 
cause of the veteran's death and VA 
treatment would be pertinent to a claim 
for benefits under 38 U.S.C.A. § 1151.

2.  The RO should take appropriate action 
to obtain and associate with the claims 
folder legible copies of all clinical 
records associated with the veteran's 
terminal period of hospitalization in 
July 1983 at Gerald Champion Memorial 
Hospital, which is presumably a private 
medical facility located in Alamogordo, 
New Mexico.  

3.  Following development of the record, 
the RO should readjudicate the 
appellant's claim for entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1151, 
taking into consideration all matters set 
out in this Remand, in the cited cases, 
and in other authoritative sources 
binding on VA. 

4.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











